Citation Nr: 1621960	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran had active service from June 1974 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The issues on appeal were previously remanded by the Board in December 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  This was accomplished, and the claims were readjudicated in a July 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus and bilateral sensorineural hearing loss as defined by VA regulation.

2.  The Veteran was exposed to acoustic trauma to both ears during service.
3.  Symptoms of tinnitus and bilateral hearing loss were not chronic in service. 

4.  Symptoms of tinnitus and bilateral hearing loss did not manifest to a compensable degree within one year of separation. 

5.  Symptoms of tinnitus and bilateral hearing loss have not been continuous since service separation. 

6.  The Veteran's tinnitus and bilateral hearing loss are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in October 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA audiological examinations and medical opinions in January 2007, June 2012, and July 2015 in connection with his service connection claims for bilateral hearing loss and tinnitus.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the June 2012 and July 2015 VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service noise exposure, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus (organic disease of the nervous system) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to both claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his in-service noise exposure.

The Veteran's service personnel records reflect a military occupational specialty (MOS) of artillery, pershing missile crewman and the Veteran has stated that he was exposed to loud noises during service.  The Board finds that the Veteran was exposed to loud noise in service.

Next, the Board finds that the evidence is in equipoise as to whether the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 
38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The evidence includes a private September 2006 hearing examination.  After performing audiological testing, the audiologist indicated that the Veteran had hearing within normal limits in each ear.  His speech discrimination among spoken word was excellent bilaterally.   

The evidence also includes a January 5, 2007, audio progress note, which indicated severe bilateral sensorineural hearing loss.  Pursuant to the Board's remand, the Board asked that the RO determine whether the audio progress note dated January 5, 2007, was an authentic and genuine medical treatment record relating to the Veteran's hearing acuity.  Upon further investigation, the RO determined that the January 5, 2007, audio progress note showing bilateral severe hearing loss belonged to another veteran.  See April 2015 memorandum.  As such, the Board finds that this evidence is of no probative value as it does not relate to this Veteran's hearing acuity.

On January 17, 2007, the Veteran was afforded an audiological evaluation where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
25
LEFT
25
25
30
25
25

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.

On the authorized audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
25
LEFT
25
25
30
30
40

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 96 percent in the left ear.

The Board finds that, although the September 2006 and January 2007 examination report showed normal hearing, the June 2012 VA examination reports shows bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385.  Specifically, the June 2012 report shows speech recognition of 86 percent in the right ear and auditory threshold in 4,000 Hertz of 40 decibels.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has currently diagnosed sensorineural loss disorder in both ears. 

The Board also finds that the Veteran has a current tinnitus disability.  See January 2007 and June 2012 VA examination reports.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Board next finds that symptoms of bilateral hearing loss and tinnitus were not chronic during active service.  Upon pre-induction examination in April 1974, the Veteran was not noted to have a hearing loss or tinnitus disorder.  It was further noted that the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 25, 10, 10, n/a, and 5 in the right ear.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 30, 25, 25, n/a, and 5, respectively.

Service treatment records are negative for any complaints or diagnoses for hearing loss or tinnitus.  Although a service separation medical examination is not of record, the Veteran underwent a report of medical examination in connection with airborne training in April 1979, less than 3 years after service separation.  Audiometric testing in the April 1979 examination showed that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 10, n/a, 5, and 15 in the right ear.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, n/a, 10, and 10, respectively.  A hearing loss or tinnitus disorder was not noted.

The Board finds that the service entrance examination report essentially indicates some hearing impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  However, the evidence shows that the Veteran's bilateral hearing acuity improved from the time he entered service and upon his April 1979 airborne training, less than three years after service.  
Further, in a May 1976 report of medical history, completed by the Veteran at service separation, the Veteran specially checked "NO" as to having ear trouble or hearing loss.  Further, there was no indication that the Veteran was experiencing tinnitus.  For these reasons, the Board finds that the Veteran's bilateral hearing and tinnitus were not chronic in service.

The Board has also finds that the evidence of record does not establish any clinical manifestations of hearing loss or tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. 
§ 3.307(a)(3).

The Board next finds that symptoms of bilateral hearing loss and tinnitus have not been continuous since service separation.  The first diagnosis of tinnitus and hearing loss came during the June 2012 VA examination report, over 35 years after service separation.  The Board finds that this long lapse of time between service separation and a diagnosis of tinnitus or hearing loss weighs against a finding that the Veteran's bilateral hearing loss or tinnitus is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Post-service treatment records are negative for complaints of tinnitus or hearing loss prior to September 2006.  The Veteran has also not been consistent regarding the onset of his hearing loss and tinnitus.  For example, in the January 17, 2007 VA examination report, the Veteran reported the onset of the tinnitus as 1997; however, during the June 2012 examination, he stated that the onset was around 2007.  The Veteran could also not relate the tinnitus to a specific cause or incident.  During the December 2011 Board hearing, the Veteran stated that his hearing loss first came on as he became older.  See Id at pg. 4.

Further, the evidence does not contain any complaints or treatment for hearing loss of tinnitus until many years after service separation.  Moreover, the Veteran filed a claim for service connection pension in April 2002, but specifically indicated that he was not claiming any disability.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA claim, and he followed that procedure in other instances where he believed he was entitled to those benefit.  Thus, the Veteran's inaction regarding a claim for his bilateral hearing loss and tinnitus, when viewed in the context of his action regarding his other claim, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss or tinnitus in service and a lack of hearing loss and tinnitus symptomatology at the time he filed the other claim.  For these reasons, the Board finds that symptoms of hearing loss or tinnitus have not been continuous since service separation.

The Board next finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are not related to active service.  The Veteran was afforded a VA examination in January 2007.  The examiner diagnosed the Veteran with normal hearing sensitivity, sloping to mild sensorineural hearing loss, bilaterally.  The Veteran also reported noticing tinnitus after he retired in 1997.  The examiner then opined that it was not at least as likely as not that the Veteran's hearing loss or tinnitus began in service as there were no audiograms noted and the Veteran's occupation after service was in construction for over 20 years.  

During the June 2012 VA examination report, the examiner opined that he was unable to provide a nexus opinion without resort to speculation.  However, the examiner was unclear of the Veteran's dates of service.  Specifically, the examiner expressed doubt as to whether the April 1979 hearing test reflecting normal hearing was conducted near the Veteran's separation from active service.

Pursuant to the Board's most recent remand, a VA medical opinion was obtained in April 2015.  The examiner indicated that a comparison between the June 1974 enlistment hearing test and an April 1979 hearing test showed no significant decrease in hearing.  Therefore, the noise exposure from service was less likely than not a contributing cause of hearing loss.  The examiner noted that, although a service separation examination report was not of record, the April 1979 hearing test, conducted just a few years after service discharge, would have indicated hearing loss should it have occurred during service. 

In a July 2015 VA medical opinion, the examiner stated that in the June 2012 VA examination, the Veteran reported the onset of tinnitus as 1997, which was 18 years after service discharge.  According to the examiner, tinnitus would have occurred immediately (or soon after) an acoustic trauma, and not 18 years later.  As such, the examiner opined that the Veteran's tinnitus was not likely related to acoustic trauma in service.  Instead, the examiner opined that he Veteran's tinnitus was likely related to his current hearing loss.   

The Board finds the July 2015 VA medical opinions to be highly probative as the examiner reviewed the claims file, addressed service treatment records, and provided opinions supported by clear and thorough rationales.  See Prejean,13 Vet. App. at 448-9.  As such, the Board finds that the July 2015 VA medical opinions weigh against a finding that the Veteran's hearing loss or tinnitus are etiologically related to service.  Further, although the July 2015 VA examiner opined that the Veteran's tinnitus was likely related to his current hearing loss, the Veteran has not been service connected for hearing loss; as such, secondary service connection for tinnitus is not warranted. 

The Board has also considered the Veteran's statements purporting to relate his currently diagnosed hearing loss and tinnitus to in-service acoustic trauma. However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss and tinnitus. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss and tinnitus are medically complex disease processes because of their multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the July 2015 VA audiologist who reviewed the in-service audiometric results and the Veteran's claims file.  Here, the Board attaches greater probative weight to the July 2015 VA audiologist's opinions than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.
For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


